     Case 2:20-cv-01122-TLN-CKD Document 15 Filed 08/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ERICA D. HAYWOOD,                                No. 2:20-cv-1122 CKD P
12                      Plaintiff,
13          v.                                        ORDER AND
14   CALIFORNIA DEPARTMENT OF                         FINDINGS AND RECOMMENDATIONS
     INSURANCE, et al.,
15
                        Defendants.
16

17          On June 29, 2020, plaintiff was ordered to submit a certified copy of her jail trust account

18   statement for the six-month period immediately preceding the filing of plaintiff’s complaint.

19   Plaintiff was warned that failure to do so would result in a recommendation that this action be

20   dismissed without prejudice. The thirty-day period has now expired, and plaintiff has not

21   responded to the court’s order.

22          Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court assign a district

23   court judge to this case; and

24          IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice. See

25   Fed. R. Civ. P. 41(b).

26          These findings and recommendations are submitted to the United States District Judge

27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

28   after being served with these findings and recommendations, plaintiff may file written objections
                                                     1
     Case 2:20-cv-01122-TLN-CKD Document 15 Filed 08/12/20 Page 2 of 2

 1   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings

 2   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

 3   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153

 4   (9th Cir. 1991).

 5   Dated: August 11, 2020
                                                     _____________________________________
 6
                                                     CAROLYN K. DELANEY
 7                                                   UNITED STATES MAGISTRATE JUDGE

 8

 9

10   1
     hayw1122.fifp
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
